Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election Requirement
1.	Applicant's election with traverse of claims 1-14 and 18 in the reply filed on August 26, 2021 is acknowledged.  The traversal is on the grounds that there is no undue burden on the Examiner.  This is not found persuasive because the independent claim 1 is apparatus claim while claim 15 is a method claim with different limitations and patentability.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 16 and 17 are withdrawn for their dependency on claim 15. Applicant timely traversed the restriction (election) requirement in the reply filed on August 26, 2021.









Rejections 35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (4,380,844) to Waldhauser et al.
Regarding independent claim 1, Waldhauser et al. discloses a machine frame (8), a propelling unit (248) disposed at a bottom of the machine frame (8) to propel the machine frame (8) to move on a floor surface (F) (See Col. 7 lines 1-12); 
and a cleaning unit (bottom portion including brush and cleaning tools) disposed at the bottom of the machine frame (8) and including a suction mechanism (496) disposed at a front side of the bottom, a squeegee mechanism (312) disposed at a rear side of the bottom (See FIG. 1), and a brush mechanism (312) disposed between the suction mechanism (496) and the squeegee mechanism (492).


Allowable Subject Matter
3.	Claim 18 is allowed.
s 2-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723